' OolK, C. J.
We certainly do not consider the complaint in this case a model of good pleading. Instead of containing “ a plain and concise statement of the facts constituting the cause of action ” it sets out the evidence showing the contract, which was unnecessary. But, while the complaint is prolix, it is not difficult to' see that it states a good cause *23of action. The letter and the contract which was entered into clearly show the defendant’s liability. He undertook to furnish sheep, which the plaintiff was to get kept and fattened by farmers at Oregon until the animals were ready for market. For attending to this business the plaintiff was to receive $500 for his services. The plaintiff accepted the proposition and made arrangements with the farmers in that vicinity for keeping the sheep. It is alleged that he spent much time and labor in receiving the sheep and in making the arrangements with the farmers, and that he performed the contract on his part to be performed; and that, while the defendant sent a large number of sheep and caused others to be sent, he finally neglected and failed to carry out the agreement which had been entered into. A breach of the contract is shown. This states a cause of action on an express contract.
It is suggested that the writings set out in the complaint do not show that the parties entered into a definite contract, but that they were negotiating about a matter which was never sufficiently perfected to really amount to a contract and form the basis of a liability. We certainly disagree with counsel in this view of the complaint. If language means anything, the complaint shows that the parties entered into and commenced executing a definite, certain agreement, plain in its terms, by which rights and liabilities' were secured and incurred. To our minds this position is too plain to require argument or comment, and it is needless to multiply words about it. In the last paragraph of the complaint the pleader evidently counts on a quamtum, meruit, that the services rendered by the plaintiff were reasonably worth $500. We perceive no valid objection to uniting such a cause of action with one upon an express contract.
It is further said in support of the demurrer that there is a defect of parties. We deem this objection equally un*24tenable as the one we have just considered. In the letter which the defendant sent to the plaintiff, dated August 1, 1890, he says: “ Charlie wants to go in with me and put out a lot of sheep to farmers to feed; and I inclose a blank contract, which explains about the nature of the deal.” Who Charlie was or is does not appear, nor does it appear that any one except the defendant is liable upon the contract which was made with the plaintiff. In the blank which was sent the defendant is the only person named as “ party of the first part.” This is sufficient to rebut all presumption that Charlie or anybody else was liable or had any joint interest in the contract sued on. -What Charlie’s business relations with the defendant were is of no concern, so long as it does not appear that he was bound by or interested in the contract upon which the action is brought.
By the Court.— The order of the circuit court overruling the demurrer is affirmed, and the cause remanded for further proceedings.'